DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/661,621 filed on 02 May 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “…receive a fastener therethrough to secure the mounting plate to the firearm.”  This limitation is a structural limitation of the mounting plate, in that it must define an aperture to receive a fastener.  However, it also implies some sort of opening to receive a fastener in the firearm as well, and no firearm has been positively claimed structure.  It is unclear what firearm this will work with since it is unknown what firearm is required with an opening to receive a fastener in the location that would cooperate with the mounting plate.  Claims 7-8 are rejected as being dependent on claim 6.
Claim 8 recites “…through the aperture of the mounting plate, and into the firearm when the firearm sight…”  The firearm is not positively claimed structure, and it is unclear what firearm is required since the firearm will need some sort of fastener receiving portion.
Claims 11-12 are directed to the orientation of the first and second areas of the mounting plate as they relate to the muzzle of a firearm once installed.  However, a firearm is not a positively claimed structure of claims 1 or 10, of which these claims depend.
Claim 13 recites “…a longitudinal rib of the firearm when the assembly is positioned thereon.”  However, a firearm has not been positively claimed, so it is unclear what firearm claim 13 is referring to.  Claims 14 and 15 are rejected as being dependent on rejected claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-11, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Patent Application Publication 2019/0331461 to Zimmer.
Regarding Claims 1, 9-11, 16, 18-20, Please see figures 6A and 8B, and at least paragraph 36, all limitations clearly anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0230305 to Zimmer in view of US Patent Application Publication 2018/0087871 to Toner.
Regarding Claims 1-2, Zimmer discloses a firearm sight mounting plate assembly for a firearm comprising:
a mounting plate (see fig. 1);
the mounting plate having a second area supporting an optic (fig.1);
Zimmer fails to specifically disclose where the mounting plate having a first area supporting an iron sight; and wherein the first area is different from the second area.  Zimmer discloses where the iron sight is located in a dovetail just in front of the mounting plate on the firearm slide (fig.1, 40/50).  
However, Toner teaches a sight mounting plate for a firearm with an iron sight mounted in a second area (see fig.3a, first area 308, second area 324) in a dovetail slot (see fig.3a), and the first and second areas are different (see fig.3a).  It would have been obvious to one having ordinary skill to utilize the teaching of Toner and mount the iron sight in a portion of the plate of Zimmer as an obvious engineering design choice for the advantage of making both the iron sight as well as the optic easily removable.
Regarding Claim 3, the combination of Zimmer and Toner disclose the second area comprises a plurality of openings receiving a plurality of threaded fasteners securing the optic on the second area (see Zimmer fig.1 elements 18/13/16).  Zimmer does not specifically disclose the openings 13 are threaded, but would have been obvious to make them threaded openings since they clearly are designed to accept threaded fasteners 18.
Regarding Claim 4 the combination of Zimmer and Toner disclose wherein the plurality of threaded fasteners securing the optic on the second area do not also secure the mounting plate to the firearm (see Zimmer fig.1).
Regarding Claims 6-7 the combination of Zimmer and Toner disclose wherein the mounting plate defines an aperture in the second area, configured to receive a fastener therethrough to secure the mounting plate to the firearm (Zimmer fig.1, 14/28).
Regarding Claim 9 the combination of Zimmer and Toner disclose wherein the optic is a red dot sight (Zimmer at least paragraph 19).
Regarding Claim 10, the combination of Zimmer and Toner disclose the assembly of claim 1, wherein the mounting plate has a length and the first area extends along a first portion of said length of the mounting plate and the second area extends along a second portion of said length of the mounting plate, the first portion separate from the second portion (using the teaching of Toner, the first portion would be placed slightly above the second portion of Zimmer as can be seen in Toner fig.3b).
Regarding Claim 11 the combination of Zimmer and Toner disclose wherein the first area is positioned further from a muzzle (see where Toner iron sight is positioned at a rearward end of the mounting plate relative to the muzzle).
Regarding Claim 12 the combination of Zimmer and Toner disclose the assembly of claim 10 but fail to disclose the plate configuration as claimed.  However, Zimmer discloses where the iron sight is in a slide of a firearm in front of a mounting plate relative to the firearm.  Utilizing the same teaching of Toner to incorporate a dovetail iron sight slot in a plate, it would have been obvious to locate the iron sight slot on a forward end of the mounting plate in a position disclosed by Zimmer as a rearrangement of the essential working parts of the invention.
Regarding Claim 13, the combination of Zimmer and Toner disclose the assembly of claim 1, wherein the mounting plate has top and bottom sides (see figures); but fails to specifically disclose wherein the bottom side defines a longitudinal channel configured to receive a longitudinal rib of the firearm when the assembly is positioned thereon.  Toner teaches the underside of the plate contains the rib and the firearm contains the channel (see fig.3B).  It would have been obvious to one having ordinary skill to utilize this teaching of rib/channel for repeatable mounting as well as stabilizing the mount onto the firearm, and further obvious to reverse these parts.  The reversal would place the rib on a firearm and the channel on the plate.  This reversal of parts would be obvious to one having ordinary skill as it has been held to be an obvious design choice (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)).
Regarding Claim 14 the combination of Zimmer and Toner disclose the assembly of claim 13, wherein the longitudinal channel extends under said first area and said second area (see the plate of Zimmer, and to make the rib/channel along the entire length would have been obvious).
Regarding Claim 15, the combination of Zimmer and Toner disclose the assembly of claim 13, and Toner teaches apertures configured to receive fasteners therethrough on either side of the channel (Toner 224, 324, 328).  It would have been obvious to one having ordinary skill to incorporate fasteners and openings for the plate and firearm of Zimmer for additional mounting structures and locations.
Regarding Claim 16 the combination of Zimmer and Toner disclose the mounting plate comprising a tab configured to engage a bottom surface of the optic (see Zimmer element 55).
Regarding Claims 17-18 the combination of Zimmer and Toner disclose the assembly of claim 16, but fails to specifically disclose that the tabs are semi-circular or circular.  However, varying the size, shape, and number of tabs or recoil lugs on the surface of the plate would have been obvious to one having ordinary skill as it is old and well-known to provide recoil lugs for optics, and depending on the optic used the lugs may vary in size, shape, and number.
Regarding Claim 19 the combination of Zimmer and Toner disclose the mounting plate has a top side and a bottom side (see figures); wherein the bottom side faces the firearm when positioned thereon; and wherein the first area is positioned a greater distance above the bottom side than the second area (see Toner fig.3A).
Regarding Claim 20 the combination of Zimmer and Toner disclose the mounting plate has a top side and a bottom side (see figures); wherein the bottom side faces the firearm when positioned thereon; wherein the second area is positioned between a first plate wall and an opposing second plate wall (see Zimmer fig.1); wherein the top side has an optic base surface in the second area (see Zimmer fig.1); and wherein the first plate wall and the second plate wall each extend above the optic base surface relative to the bottom side (see Zimmer fig.1).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0230305 to Zimmer and US Patent Application Publication 2018/0087871 to Toner in view of US Patent Application Publication 2015/0241175 to Wolf.
Regarding Claim 5, the combination of Zimmer and Toner disclose the assembly of claim 4 but fail to specifically disclose wherein the threaded openings are: defined by bosses of the mounting plate.
Zimmer and Toner disclose openings but are not raised boss structures.  Wolf teaches a structure in which an optic is mounted on (fig.1B) in which raised bosses are threaded to receive fasteners to secure the optic to the mounting platform (figs. 2A-2B, elements 140/142/134, at least paragraph 28) such that the bosses help maintain position of the optic as well as receive fasteners to lock the optic to the mounting base.  It would have been obvious to one having ordinary skill to include this teaching in the plate of Zimmer/Toner and instead of only using apertures, to also use posts, or bosses, to interact with the optic to aid in holding the optic in place on the mounting plate, as well as accept the fasteners to lock the optic to the plate as an obvious engineering design choice.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0230305 to Zimmer and US Patent Application Publication 2018/0087871 to Toner in view of US Patent 6,327,806 issued to Paige.
Regarding Claim 8, the combination of Zimmer and Toner disclose the assembly of claim 7, and a fastener extending through the optic, through the aperture of the mounting plate (see Zimmer fig. 1), but fails to specifically disclose and into the firearm when the firearm sight mounting plate assembly is on the firearm.  Toner teaches openings in the firearm for mounting optics or accessories (224, 324, at least paragraphs 37, 39, 40). 
Paige teaches a mounting plate assembly comprising a mounting plate (11), optic (30), and wherein a fastener (7) secures the sight and plate to the firearm by attaching through the optic, through the plate (at fig.7, element 8), and into the firearm (see figs. 5-7.  The Examiner notes that the dovetail element shown in fig.7 is considered part of the firearm when installed as it has to be installed in the firearm first before the mounting plate is secured onto the firearm).  This arrangement is done for a secure mounting of the base plate and optic to the firearm.
It would have been obvious to one having ordinary skill to modify the plate of Zimmer and Toner with the teaching to allow a fastener to go through the optic, into and through the plate, and into the firearm for the advantage of a very secure mounting when the combined teachings are taken into consideration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641